Per Curiam.

The moneys for which the defendant was called upon to account, were received by him under several acts of the legislature, appropriating certain sums to defray the incidental charges arising in and about administering the government of the state. The defendant having been called upon by the comptroller to account for the expenditure of the money, he complied with the request; but some of the items in the account,being, in the opinion of the comptroller, not allowable, the present suit was instituted; and we are called upon, in the first place, to decide whether it can be sustained. We . are satisfied, that upon the facts stated in the case, it cannot. The specific objects for which the moneys put into the defendant’s hands were to be applied, are not designated. What are to be deemed incidental charges, arising in and about administering the government, are nowhere in our laws defined. The appropriation of the money must, therefore, necessarily be left to the discretion of the executive, under the control only of the legislature. There is no rule of law, by which the comptroller could, or by which this court can, test the correctness of the application of the money. The, defendant accounts for the money, as having been expended in and about administering the government. And the propriety of the charges, we think, is not, .a subject of judicial cognisance. It was an appropriation, resting entirely in legislative discretion.
Judgment for the defendant.